DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 June 2021 is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings filed 16 June 2021 are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include one or more reference characters not mentioned in the description.  Note, for instance, 106 (shown in FIG. 1) and 1135 (shown in FIG. 11).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) and/or an amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 29, 32, 33, 41 and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simmons et al. (US 10,083,713).
as per claim 29]; wherein the slider is fabricated by a method comprising providing the writer (as shown in FIG. 5A, for instance); providing the head overcoat layer (as shown in FIG. 5A, for instance); and providing the protective cap (as shown in FIG. 5C, for instance) [as per claim 41]; wherein the protective cap comprises diamond like carbon (see lines 35-39 in column 5, for instance) [as per claims 32 and 44]; and wherein the slider is a component of a data storage device (100, see FIG. 1, for instance) comprising a magnetic medium (200); and the slider configured to store data using the magnetic medium (as shown in FIG. 2, for instance) [as per claim 33].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-25, 27-30, 32-38, 40-42 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al. (US 2016/0163339) in view of Olson et al. (US 10,366,714) or Shiroishi et al. (US 2014/0104724).
With respect to claims 21-25, 27, 28, 34-38 and 40, Kodama et al. (US 2016/0163339) teach a slider (includes 202 and 300) configured for energy-assisted magnetic recording, the slider comprising a writer (310 in Fig. 3 and 410 in Fig. 4E, for instance) comprising an energy-assisted recording element (330), the writer configured to store information on a magnetic medium (302) using the energy-assisted recording element; a head overcoat layer (406) providing an outermost media facing surface; and a protective cap (408) positioned on the head overcoat layer to at least partially cover the energy-assisted recording element (as shown in Fig. 4E relative to Fig 3, for instance), the protective cap comprising a preselected shape configured to protect the as per claim 21]; wherein the slider is fabricated by a method comprising providing the writer (as shown in Fig. 4E, for instance); providing the head overcoat layer (as shown in Fig. 4E, for instance); and providing the protective cap (as shown in Fig. 4E, for instance) [as per claim 34]; wherein the protective cap at least partially covers a shield (340) of the writer (as shown in Fig. 4E relative to Fig 3, for instance) [as per claim 25 and 38]; wherein the protective cap comprises carbon material (see paragraph [0034], for instance) [as per claim 27 and 40]; and wherein the slider is a component of a data storage device (100, see Fig. 1, for instance) comprising a magnetic medium (112, and 302 in Figs. 3 and 4E); and the slider configured to store data using the magnetic medium (see paragraph [0035], for instance) [as per claim 28].
With respect to claims 29, 30, 32, 33, 41, 42 and 44, Kodama et al. (US 2016/0163339) teach a slider (includes 202 and 300) configured for energy-assisted magnetic recording, the slider comprising a writer (310 in Fig. 3 and 410 in Fig. 4E, for instance) comprising a write pole (320); a shield (340); and an energy-assisted recording element (330), the writer configured to store information on a magnetic medium (302) using the energy-assisted recording element, wherein the energy-assisted recording element is between the write pole and the shield (as shown in Fig. 3, for instance); a head overcoat layer (406) providing an outermost media facing surface; and a protective cap (408) positioned on the head overcoat layer to at least partially cover the energy-assisted recording element (as shown in Fig. 4E relative to Fig 3, for instance), the protective cap comprising a preselected shape configured to protect the energy-assisted recording element (as shown in Fig. 4E relative to Fig 3, for instance) as per claim 29]; wherein the slider is fabricated by a method comprising providing the writer (as shown in Fig. 4E, for instance); providing the head overcoat layer (as shown in Fig. 4E, for instance); and providing the protective cap (as shown in Fig. 4E, for instance) [as per claim 41]; wherein the protective cap at least partially covers the shield of the writer (as shown in Fig. 4E relative to Fig 3, for instance) [as per claims 30 and 42]; wherein the protective cap comprises carbon material (see paragraph [0034], for instance) [as per claims 32 and 44]; and wherein the slider is a component of a data storage device (100, see Fig. 1, for instance) comprising a magnetic medium (112, and 302 in Figs. 3 and 4E); and the slider configured to store data using the magnetic medium (see paragraph [0035], for instance) [as per claim 33].
Kodama et al. (US 2016/0163339), however, remain silent as to “wherein the energy-assisted recording element comprises a multi-layer stack comprising at least one magnetic layer between a first non-magnetic layer and a second non-magnetic layer” as per claims 21-25, 27, 28, 34-38 and 40; “wherein the second non-magnetic layer comprises a non-magnetic electrically conductive material” as per claims 22 and 35; “wherein the at least one magnetic layer comprises a DC-field-generating (DFG) layer” as per claims 23 and 36; wherein “the multi-layer stack” or “the at least one magnetic layer” “further comprises a magnetic notch layer spaced apart from the DFG layer” as per claims 24 and 37; “wherein the energy-assisted recording element comprises a non-magnetic electrically conductive material selected from the group consisting of Cu, Pt, Au, Ru, Cr, Rh, Mo, W, and combinations thereof” as per claims 29, 30, 32, 33, 41, 42 and 44; and the protective cap carbon material being “diamond like carbon” [as per claim 27, 32, 40 and 44].

Olson et al. (US 10,366,714) teach that a multi-layer stack (includes 122, 125 and 150, see FIG. 5B, for instance) comprising at least one magnetic layer (122) between a first non-magnetic layer (150) and a second non-magnetic layer (125), wherein the second non-magnetic layer comprises a non-magnetic electrically conductive material (see lines 42-43 in column 10, for instance), wherein the at least one magnetic layer comprises a DC-field-generating layer (122), and wherein the multi-layer stack or the at least one magnetic layer further comprises a magnetic notch (140) layer spaced apart from the DC-field-generating layer (as shown in FIG. 5B, for instance) is a notoriously old and well known spin torque oscillator configuration, and that an energy-assisted recording element (includes 122, 125 and 150, see FIG. 5B, for instance) comprising a non-magnetic electrically conductive material selected from the group consisting of Cu, Pt, Au, Ru, Cr, Rh, Mo, W, and combinations thereof (see lines 42-43 and 51-53 in column 10, for instance, i.e., Cu, Au, Ru, and Cr) is a notoriously old and well known spin torque oscillator configuration.
Shiroishi et al. (US 2014/0104724) teach that a multi-layer stack (includes 41, 42 and 47, see Fig. 2, for instance) comprising at least one magnetic layer (41) between a first non-magnetic layer (47) and a second non-magnetic layer (42), wherein the second non-magnetic layer comprises a non-magnetic electrically conductive material (see paragraph [0158], for instance), wherein the at least one magnetic layer comprises a DC-field-generating layer (41), and wherein the multi-layer stack or the at least one 
Official notice is taken of the fact that diamond like carbon is a notoriously old and well known protective cap carbon material in the art.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have had the energy-assisted recording element of Kodama et al. (US 2016/0163339) comprise a multi-layer stack comprising at least one magnetic layer between a first non-magnetic layer and a second non-magnetic layer, wherein the second non-magnetic layer comprises a non-magnetic electrically conductive material, wherein the at least one magnetic layer comprises a DC-field-generating layer, and wherein the multi-layer stack or the at least one magnetic layer further comprises a magnetic notch layer spaced apart from the DC-field-generating layer, as taught/suggested by Olson et al. (US 10,366,714) or Shiroishi et al. (US 2014/0104724); to have had the energy-assisted recording element of Kodama et al. (US 2016/0163339) comprise a non-magnetic electrically conductive material selected from the group consisting of Cu, Pt, Au, Ru, Cr, Rh, Mo, W, and combinations thereof, as taught/suggested by Olson et al. (US 10,366,714) or Shiroishi et al. (US 
One of ordinary skill in the art would have been motivated to have had the energy-assisted recording element of Kodama et al. (US 2016/0163339) comprise a multi-layer stack comprising at least one magnetic layer between a first non-magnetic layer and a second non-magnetic layer, wherein the second non-magnetic layer comprises a non-magnetic electrically conductive material, wherein the at least one magnetic layer comprises a DC-field-generating layer, and wherein the multi-layer stack or the at least one magnetic layer further comprises a magnetic notch layer spaced apart from the DC-field-generating layer, as taught/suggested by Olson et al. (US 10,366,714) or Shiroishi et al. (US 2014/0104724), since such is a notoriously old and well known spin torque oscillator configuration, and selecting a known spin torque oscillator configuration on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art.
One of ordinary skill in the art would have been motivated to have had the energy-assisted recording element of Kodama et al. (US 2016/0163339) comprise a non-magnetic electrically conductive material selected from the group consisting of Cu, Pt, Au, Ru, Cr, Rh, Mo, W, and combinations thereof, as taught/suggested by Olson et al. (US 10,366,714) or Shiroishi et al. (US 2014/0104724), since such is a notoriously old and well known spin torque oscillator configuration, and selecting a known spin torque oscillator configuration on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art.
One of ordinary skill in the art would have been motivated to have had the protective cap carbon material of Kodama et al. (US 2016/0163339) be diamond like carbon since such is a notoriously old and well known protective cap carbon material in the art, and selecting a known material on the basis of its suitability for the intended use is within the level of ordinary skill in the art, In re Leshin, 125 USPQ 416 (CCPA 1960).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may
be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 8-12 of U.S. Patent No. 11,074,929.  Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are obvious over by claims 1-4 and 8-12 of U.S. Patent No. 11,074,929 as follows:
With respect to pending claim 21, U.S. Patent No. 11,074,929 claims a slider configured for energy-assisted magnetic recording (lines 1-2 of patented claim 1), the slider comprising a writer comprising an energy-assisted recording element (lines 2-3 of patented claim 1), the writer configured to store information on a magnetic medium using the energy-assisted recording element (lines 4-6 of patented claim 1); a head overcoat (HOC) layer providing an outermost media facing surface (lines 8-9 of patented claim 1); and a protective cap positioned on the HOC layer to at least partially cover the energy-assisted recording element (lines 10-11 of patented claim 1), the protective cap comprising a preselected shape configured to protect the energy-assisted recording element (lines 12-14 of patented claim 1).
With respect to pending claim 21, U.S. Patent No. 11,074,929 does not claim “wherein the energy-assisted recording element comprises a multi-layer stack U.S. Patent No. 11,074,929 does, however, claim “wherein the energy-assisted recording element comprises a spin torque oscillator” (lines 6-7 of patented claim 1).  Official notice is taken of the fact that a multi-layer stack comprising at least one magnetic layer between a first non-magnetic layer and a second non-magnetic layer is a notoriously old and well known spin torque oscillator configuration.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have claimed wherein the energy-assisted recording element comprises a multi-layer stack comprising at least one magnetic layer between a first non-magnetic layer and a second non-magnetic layer since such is a notoriously old and well known spin torque oscillator configuration, and selecting a known spin torque oscillator configuration on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art.
With respect to pending claim 22, U.S. Patent No. 11,074,929 does not claim “wherein the second non-magnetic layer comprises a non-magnetic electrically conductive material.”  U.S. Patent No. 11,074,929 does, however, claim “wherein the energy-assisted recording element comprises a spin torque oscillator” (lines 6-7 of patented claim 1).  Official notice is taken of the fact that a non-magnetic electrically conductive material is a notoriously old and well known second non-magnetic layer material of a spin torque oscillator.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have claimed wherein the second non-magnetic layer comprises a non-magnetic electrically conductive material since such is a notoriously old and well known second In re Leshin, 125 USPQ 416 (CCPA 1960).
With respect to pending claim 23, U.S. Patent No. 11,074,929 does not claim “wherein: the at least one magnetic layer comprises a DC-field-generating (DFG) layer.”  U.S. Patent No. 11,074,929 does, however, claim “wherein the energy-assisted recording element comprises a spin torque oscillator” (lines 6-7 of patented claim 1).  Official notice is taken of the fact that a DC-field-generating (DFG) layer is a notoriously old and well known magnetic layer of a spin torque oscillator.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have claimed wherein the at least one magnetic layer comprises a DC-field-generating (DFG) layer since a DC-field-generating (DFG) layer is a notoriously old and well known magnetic layer of a spin torque oscillator, and selecting a known spin torque oscillator configuration on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art.
With respect to pending claim 24, U.S. Patent No. 11,074,929 does not claim “wherein the multi-layer stack further comprises a magnetic notch layer spaced apart from the DFG layer.”  U.S. Patent No. 11,074,929 does, however, claim “wherein the energy-assisted recording element comprises a spin torque oscillator” (lines 6-7 of patented claim 1).  Official notice is taken of the fact that a multi-layer stack further comprising a magnetic notch layer spaced apart from a DFG layer is a notoriously old and well known spin torque oscillator configuration.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the 
With respect to pending claim 25, U.S. Patent No. 11,074,929 claims wherein the protective cap at least partially covers a shield of the writer (lines 1-2 of patented claim 2).
With respect to pending claim 26, U.S. Patent No. 11,074,929 claims the slider further comprising a reader configured to read information stored on the magnetic medium (lines 1-3 of patented claim 3); and wherein the protective cap comprises a first protective cap and a second protective cap spaced apart from the first protective cap (lines 4-6 of patented claim 3), the first protective cap at least partially covering the energy-assisted recording element (lines 6-7 of patented claim 3), and the second protective cap at least partially covering the reader (lines 7-9 of patented claim 3).
With respect to pending claim 27, U.S. Patent No. 11,074,929 does not claim “wherein the protective cap comprises diamond like carbon (DLC).”  U.S. Patent No. 11,074,929 does, however, claim “wherein the protective cap comprises carbon” (lines 1-2 of patented claim 4).  Official notice is taken of the fact that a diamond like carbon (DLC) is a notoriously old and well known protective carbon material in the art.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have claimed wherein the protective cap comprises diamond like carbon (DLC) since such is a notoriously old and well In re Leshin, 125 USPQ 416 (CCPA 1960).
With respect to pending claim 28, U.S. Patent No. 11,074,929 claims a data storage device comprising a magnetic medium (lines 1-2 of patented claim 8); and the slider configured to store data using the magnetic medium (lines 3-4 of patented claim 8).
With respect to pending claim 29, U.S. Patent No. 11,074,929 claims a slider configured for energy-assisted magnetic recording (lines 1-2 of patented claim 1), the slider comprising a writer comprising an energy-assisted recording element (lines 2-3 of patented claim 1), the writer configured to store information on a magnetic medium using the energy-assisted recording element (lines 4-6 of patented claim 1); a head overcoat (HOC) layer providing an outermost media facing surface (lines 8-9 of patented claim 1); and a protective cap positioned on the HOC layer to at least partially cover the energy-assisted recording element (lines 10-11 of patented claim 1), the protective cap comprising a preselected shape configured to protect the energy-assisted recording element (lines 12-14 of patented claim 1).
With respect to pending claim 29, U.S. Patent No. 11,074,929 does not claim the “writer comprising: a write pole; [and] a shield” and “wherein: the energy-assisted recording element comprises a non-magnetic electrically conductive material selected from the group consisting of: Cu, Pt, Au, Ru, Cr, Rh, Mo, W, and combinations thereof; and the energy-assisted recording element is between the write pole and the shield.”  U.S. Patent No. 11,074,929 does, however, claim “wherein the energy-assisted 
With respect to pending claim 30, U.S. Patent No. 11,074,929 claims wherein the protective cap at least partially covers the shield of the writer (lines 1-2 of patented claim 2).
With respect to pending claim 31, U.S. Patent No. 11,074,929 claims the slider further comprising a reader configured to read information stored on the magnetic medium (lines 1-3 of patented claim 3); and wherein the protective cap comprises a first protective cap and a second protective cap spaced apart from the first protective cap (lines 4-6 of patented claim 3), the first protective cap at least partially covering the 
With respect to pending claim 32, U.S. Patent No. 11,074,929 does not claim “wherein the protective cap comprises diamond like carbon (DLC).”  U.S. Patent No. 11,074,929 does, however, claim “wherein the protective cap comprises carbon” (lines 1-2 of patented claim 4).  Official notice is taken of the fact that a diamond like carbon (DLC) is a notoriously old and well known protective carbon material in the art.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have claimed wherein the protective cap comprises diamond like carbon (DLC) since such is a notoriously old and well known protective carbon material in the art, and selecting a known material on the basis of its suitability for the intended use is within the level of ordinary skill in the art, In re Leshin, 125 USPQ 416 (CCPA 1960).
With respect to pending claim 33, U.S. Patent No. 11,074,929 claims a data storage device comprising a magnetic medium (lines 1-2 of patented claim 8); and the slider configured to store data using the magnetic medium (lines 3-4 of patented claim 8).
With respect to pending claim 34, U.S. Patent No. 11,074,929 claims a method for fabricating a slider configured for energy-assisted magnetic recording (lines 1-2 of patented claim 9), the method comprising providing a writer comprising an energy-assisted recording element (lines 2-4 of patented claim 9), the writer configured to store information on a magnetic medium using the energy-assisted recording element (lines 4-6 of patented claim 9); providing a head overcoat (HOC) layer on an outermost media 
With respect to pending claim 34, U.S. Patent No. 11,074,929 does not claim “wherein the energy-assisted recording element comprises a multi-layer stack comprising at least one magnetic layer between a first non-magnetic layer and a second non-magnetic layer.”  U.S. Patent No. 11,074,929 does, however, claim “wherein the energy-assisted recording element comprises a spin torque oscillator” (lines 6-7 of patented claim 9).  Official notice is taken of the fact that a multi-layer stack comprising at least one magnetic layer between a first non-magnetic layer and a second non-magnetic layer is a notoriously old and well known spin torque oscillator configuration.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have claimed wherein the energy-assisted recording element comprises a multi-layer stack comprising at least one magnetic layer between a first non-magnetic layer and a second non-magnetic layer since such is a notoriously old and well known spin torque oscillator configuration, and selecting a known spin torque oscillator configuration on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art.
With respect to pending claim 35, U.S. Patent No. 11,074,929 does not claim “wherein the second non-magnetic layer comprises a non-magnetic electrically conductive material.”  U.S. Patent No. 11,074,929 does, however, claim “wherein the In re Leshin, 125 USPQ 416 (CCPA 1960).
With respect to pending claim 36, U.S. Patent No. 11,074,929 does not claim “wherein the at least one magnetic layer comprises a DC-field-generating (DFG) layer.”  U.S. Patent No. 11,074,929 does, however, claim “wherein the energy-assisted recording element comprises a spin torque oscillator” (lines 6-7 of patented claim 9).  Official notice is taken of the fact that a DC-field-generating (DFG) layer is a notoriously old and well known magnetic layer of a spin torque oscillator.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have claimed wherein the at least one magnetic layer comprises a DC-field-generating (DFG) layer since a DC-field-generating (DFG) layer is a notoriously old and well known magnetic layer of a spin torque oscillator, and selecting a known spin torque oscillator configuration on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art.
pending claim 37, U.S. Patent No. 11,074,929 does not claim “wherein the at least one magnetic layer further comprises a magnetic notch layer spaced apart from the DFG layer.”  U.S. Patent No. 11,074,929 does, however, claim “wherein the energy-assisted recording element comprises a spin torque oscillator” (lines 6-7 of patented claim 9).  Official notice is taken of the fact that at least one magnetic layer further comprising a magnetic notch layer spaced apart from the DFG layer is a notoriously old and well known spin torque oscillator configuration.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have claimed wherein the at least one magnetic layer further comprises a magnetic notch layer spaced apart from the DFG layer since such is a notoriously old and well known spin torque oscillator configuration, and selecting a known spin torque oscillator configuration on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art.
With respect to pending claim 38, U.S. Patent No. 11,074,929 claims wherein the protective cap at least partially covers a shield of the writer (lines 1-2 of patented claim 10).
With respect to pending claim 39, U.S. Patent No. 11,074,929 claims the method further comprising providing a reader configured to read information stored on the magnetic medium (line 6 of patented claim 11); and wherein the protective cap comprises a first protective cap (line 3 of patented claim 11) and a second protective cap spaced apart from the first protective cap (line 5 of patented claim 11), the first protective cap at least partially covering the energy-assisted recording element (lines 3-
With respect to pending claim 40, U.S. Patent No. 11,074,929 does not claim “wherein the protective cap comprises diamond like carbon (DLC).”  U.S. Patent No. 11,074,929 does, however, claim “wherein the protective cap comprises carbon” (lines 1-2 of patented claim 12).  Official notice is taken of the fact that a diamond like carbon (DLC) is a notoriously old and well known protective carbon material in the art.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have claimed wherein the protective cap comprises diamond like carbon (DLC) since such is a notoriously old and well known protective carbon material in the art, and selecting a known material on the basis of its suitability for the intended use is within the level of ordinary skill in the art, In re Leshin, 125 USPQ 416 (CCPA 1960).
With respect to pending claim 41, U.S. Patent No. 11,074,929 claims a method for fabricating a slider configured for energy-assisted magnetic recording (lines 1-2 of patented claim 9), the method comprising providing a writer comprising an energy-assisted recording element (lines 2-4 of patented claim 9), the writer configured to store information on a magnetic medium using the energy-assisted recording element (lines 4-6 of patented claim 9); providing a head overcoat (HOC) layer providing an outermost media facing surface (lines 8-9 of patented claim 9); and providing a protective cap positioned on the HOC layer to at least partially cover the energy-assisted recording element (lines 10-11 of patented claim 9), the protective cap comprising a preselected 
With respect to pending claim 41, U.S. Patent No. 11,074,929 does not claim the “writer comprising: a write pole; [and] a shield” and “wherein: the energy-assisted recording element comprises a non-magnetic electrically conductive material selected from the group consisting of: Cu, Pt, Au, Ru, Cr, Rh, Mo, W, and combinations thereof; and the energy-assisted recording element is between the write pole and the shield.”  U.S. Patent No. 11,074,929 does, however, claim “wherein the energy-assisted recording element comprises a spin torque oscillator” (lines 6-7 of patented claim 9).  Official notice is taken of the fact that a writer comprising a write pole and a shield, wherein an energy-assisted recording element comprises a non-magnetic electrically conductive material selected from the group consisting of: Cu, Pt, Au, Ru, Cr, Rh, Mo, W, and combinations thereof; and the energy-assisted recording element is between the write pole and the shield is a notoriously old and well known spin torque oscillator configuration.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have claimed the writer comprising a write pole and a shield, wherein the energy-assisted recording element comprises a non-magnetic electrically conductive material selected from the group consisting of: Cu, Pt, Au, Ru, Cr, Rh, Mo, W, and combinations thereof; and the energy-assisted recording element is between the write pole and the shield, since such is a notoriously old and well known spin torque oscillator configuration, and selecting a known spin torque oscillator configuration on the basis of its suitability for the intended use is considered to be within the level of ordinary skill in the art.
pending claim 42, U.S. Patent No. 11,074,929 claims wherein the protective cap at least partially covers the shield of the writer (lines 1-2 of patented claim 10).
With respect to pending claim 43, U.S. Patent No. 11,074,929 claims the method further comprising providing a reader configured to read information stored on the magnetic medium (line 6 of patented claim 11); and wherein the protective cap comprises a first protective cap (line 3 of patented claim 11) and a second protective cap spaced apart from the first protective cap (line 5 of patented claim 11), the first protective cap at least partially covering the energy-assisted recording element (lines 3-4 of patented claim 11), and the second protective cap at least partially covering the reader (lines 5-6 of patented claim 11).
With respect to pending claim 44, U.S. Patent No. 11,074,929 does not claim “wherein the protective cap comprises diamond like carbon (DLC).”  U.S. Patent No. 11,074,929 does, however, claim “wherein the protective cap comprises carbon” (lines 1-2 of patented claim 12).  Official notice is taken of the fact that a diamond like carbon (DLC) is a notoriously old and well known protective carbon material in the art.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have claimed wherein the protective cap comprises diamond like carbon (DLC) since such is a notoriously old and well known protective carbon material in the art, and selecting a known material on the basis of its suitability for the intended use is within the level of ordinary skill in the art, In re Leshin, 125 USPQ 416 (CCPA 1960).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This includes Wu et al. (US 11,114,122) and Hyodo (US 2021/0201941), which each individually teaches a slider having a protective cap positioned on a head overcoat layer to at least partially cover an energy-assisted recording element of a writer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580. The examiner can normally be reached Monday-Friday 9:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571) 270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/CRAIG A. RENNER/Primary Examiner, Art Unit 2688